DETAILED ACTION
Status of the Application
Claims 1-20 are currently pending in the instant application.  Claim 8 has been amended.  Claims 1-7 and 16-20 have been withdrawn.  No new claims have been added.  
This is a Final Rejection Necessitated by Amendment.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The newly added limitation of claim 8 recites “wherein the air mode is preferentially utilized over the oxygen mode under normal operating conditions of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Stolte et al. (US 2013/0206910) in view of Dunn (US 2003/0075643).
Regarding claim 8, Stolte et al. teaches an aerial vehicle (transportation means, i.e. aircraft; claim 19) comprising:
a fuselage (para. [0010]); and 
a fuel cell system comprising:
	a fuel cell (fuel cell 2; para. [0041]) including a cathode and an anode (one of ordinary skill in the art can appreciate that a fuel cell includes a cathode and an anode);
a hydrogen tank configured to store hydrogen (hydrogen tank 10);
an anode channel configured to supply hydrogen from the hydrogen tank to the anode (para. [0041]; the fuel supply line is being interpreted as the anode channel);
an oxygen tank configured to store oxygen (paras. [0045], [0050] and [0056]);
an air channel (air inlet 11; para. [0041]);
a cathode switch, the cathode switch being in communication with the oxygen tank and the air channel, the cathode switch being configured to convert between an air mode, wherein the cathode switch permits air from the air channel to pass therethrough, and an oxygen mode, wherein the cathode switch permits oxygen from the oxygen tank to pass therethrough (claim 20);

a processor fully capable of being configured to control the cathode switch, wherein the processor is fully capable of being configured to autonomously convert the cathode switch between the oxygen mode and the air mode (paras. [0058] and [0062]; claim 16).  
Stolte et al. is silent regarding an unmanned aerial vehicle wherein the air mode is preferentially utilized over the oxygen mode under normal operating conditions of the UAV.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of Stolte et al. such that the processor is programmed such that the air mode is preferentially utilized over the oxygen mode under normal operating conditions of the UAV because air is cheaper than oxygen and safer to work with than oxygen.  
	Stolte et al. is silent regarding an unmanned aerial vehicle (UAV), a propulsion system including an electric motor and a fuel cell system configured to provide electricity to the electric motor.  However, Dunn teaches that it is known in the art for an unmanned aerial vehicle (UAV) (aircraft is remotely piloted; claim 5), the UAV comprises a propulsion system including an electric motor and a fuel cell system configured to provide electricity to the electric motor (claims 1 and 2).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft of Stolte et al. by replacing it with an 
Regarding claim 9, modified Stolte et al. teaches a UAV wherein the processor (control unit 35) is fully capable of being programmed to convert the cathode switch from the air mode to the oxygen mode when at least one of the following conditions are satisfied: (1) the UAV is operating above a known altitude; (2) the UAV is moving faster than a known speed; and (3) the UAV is climbing faster than a known rate (Stolte et al., paras. [0054], [0058] and [0062]). 
Regarding claim 10, modified Stolte et al. teaches a UAV wherein the processor is fully capable of being programmed to convert the cathode switch from the oxygen mode to the air mode when a condition that caused the conversion to the oxygen mode is no longer satisfied (Stolte et al., para. [0054], [0058] and [0062]).
Regarding claim 11, modified Stolte et al. teaches a UAV wherein the processor is fully capable of being programmed to convert the cathode switch from the air mode to the oxygen mode anytime power required by the electric motor exceeds power generated by the fuel cell in the air mode (Stolte et al., para. [0054], [0058] and [0062]).
Regarding claim 12, modified Stolte et al. teaches a UAV wherein the processor is fully capable of being programmed to convert the cathode switch from the oxygen mode to the air mode anytime power generated by the fuel cell in the air mode would 
Regarding claim 13, modified Stolte et al. teaches a UAV further comprising: a liquid cooling system (coolant circuit 26) configured to cool the fuel cell (para. [0051]).  
Regarding claim 14, modified Stolte et al. teaches a UAV wherein the cathode switch is fully configured to redirect air flowing through the air channel to cool the fuel cell when the cathode switch is converted to the oxygen mode (Stolte et al., para. [0054]). 
Regarding claim 15, modified Stolte et al. teaches a UAV further comprising:  a plurality of sensors (fire sensors, smoke sensors, temperature sensors and signal sources) transmitting flight data to the processor (Stolte et al., para. [0052]).  

Response to Arguments
Applicant's arguments filed August 18, 2021 have been fully considered but they are not persuasive.
Applicant argues
It is the Office’s position that the arguments of record are based on the claims as amended. The amended claims have been addressed in the rejection of claim 8 above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724